           Case 1:20-cv-02547-LGS Document 10 Filed 03/25/20 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (212) 849-7115

                                                                                                  WRITER’S EMAIL ADDRESS
                                                                                          jonpickhardt@quinnemanuel.com



March 25, 2020


VIA ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     AG MIT, LLC et al. v. RBC (Barbados) Trading Corporation et al., 20-cv-2547 (LGS)

Dear Judge Schofield:

       Pursuant to Your Honor’s Order today in the above-captioned action, the following dial-
in number and access code can be used for tomorrow’s Court-Ordered telephonic conference:
1-213-338-8477; 6464091957#.


Respectfully submitted,


/s/ Jonathan E. Pickhardt
Jonathan E. Pickhardt




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
